Citation Nr: 0711683	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability with bursitis.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Louis A. de Mier, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2001 June 2003 rating decisions.

In March 2006, the Board remanded the veteran's claim for a 
hearing at the request of the veteran's representative.  In 
October 2006, the veteran's representative wrote requesting 
that the hearing be cancelled and that the claim be reviewed 
based on the evidence at hand.  


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran has 
range of motion in his left shoulder to shoulder level.

2.  The evidence fails to show that the veteran is 
unemployable based solely on his service connected 
disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5201 (2006).

2.  Criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's left shoulder (he is right handed) is currently 
rated at 20 percent under 38 C.F.R. § 4.71a, DC 5201.  Under 
this diagnostic code, a 20 percent rating is assigned when 
the range of motion of the non-dominant (minor) arm is 
limited to midway between side and shoulder level.  A 30 
percent rating is assigned when the range of motion of the 
minor arm is limited to 25 degrees from the side. 

While the veteran's left shoulder is undoubtedly painful, the 
medical evidence fails to show that the shoulder disability 
restricts motion of the veteran's left arm to 25 degrees from 
his side.

For example, at a VA examination in February 2001, the 
veteran demonstrated 90 degrees of both flexion and abduction 
with his left arm; he also had 80 degrees of internal 
rotation, and 45 degrees of external rotation.  The examiner 
indicated that pain began at 90 degrees for both flexion and 
abduction, but noted that there was no atrophy in the left 
shoulder.  While the veteran complained that his left 
shoulder had worsened since his previous VA examination in 
1998, asserting that he had a sensation of dislocation 
whenever he attempted to lift heavy objects (even as small as 
5-7 pounds), no episodes of dislocation were reported during 
the past two years.  

Treatment records also fail to show that the range of motion 
of the veteran's left shoulder is limited to 25 degrees from 
his side.  In August 2002 (roughly a month after shoulder 
surgery), the veteran had active flexion to 55 degrees and 
abduction to 50 degrees.  A December 2002 treatment record 
indicated that the veteran had a healed rotator cuff injury 
in his left shoulder with flexion and abduction from 0-90 
degrees (with some pain present on range of motion).  
Additionally, in numerous outpatient treatment records from 
March 2003 to November 2004 the range of motion of the 
veteran's musculoskeletal system was noted to be intact.

The veteran was scheduled for a VA examination in May 2004, 
but he failed to report, and no excuse was provided.

Every time the range of motion of the veteran's shoulder has 
been tested during the course of his appeal, even a month 
after his rotator cuff surgery, the veteran has been able to 
both flex and abduct his left shoulder to well more than 25 
degrees from his side. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the veteran was noted to have some pain and weakness on 
range of motion testing, there is no indication that the pain 
was so significant so as to reduce the range of motion of his 
arm to 25 degrees from his side.  

As the medical evidence fails to show that the rang of motion 
of the veteran's arm is limited to 25 degrees from his side, 
the criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met; and the veteran's 
claim is therefore denied.  




II.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is only service-connected for a left shoulder 
disability (rated as 20 percent disabling).  As such the 
veteran fails to meet the schedular criteria for a TDIU, 
since his service-connected disability fail is rated below 60 
percent. Nevertheless, for those veterans who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In April 2003, the veteran was sent a letter informing him of 
the evidence necessary to substantiate a claim for TDIU.  
However, the veteran failed to respond to the letter and did 
not submit any evidence demonstrating that his shoulder 
prevented him from being employable.  Additionally, the 
medical evidence which has been obtained also fails to show 
that the veteran's service connected disability has prevented 
him from being employable.  

The only medical evidence even suggesting that the veteran 
might be unemployable due to his shoulder disability was a 
February 2001 VA examination report in which the veteran 
indicated that as a result of his left shoulder pain, he had 
stopped working at a mini-market; and a June 2003 treatment 
record in which the veteran complained that his activities of 
daily living were limited, although he did not specifically 
attribute the limitation to his shoulder.  

While these records suggest that the veteran might not be 
capable of some forms of employment, there is no indication 
that he is unemployable in all forms of employment as a 
result of his shoulder disability.  As such, the criteria for 
a TDIU have not been met, and the veteran's claim is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2006.  By this, and by previous letters, 
the statements of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file); and he was scheduled 
for an additional examination, but he failed to report.  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he postponed scheduled hearings 
on several occasions, and then withdrew his hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a left shoulder 
disability is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


